--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
SHARE EXCHANGE AGREEMENT
 
 
THIS AGREEMENT is made effective as of the 30th day of September, 2007
 
AMONG:
 
PetroSouth Energy Corp., a Nevada corporation
 
(“Pubco”)
 
AND:
 
PetroSouth Energy Corp., a British Virgin Islands corporation
 
(“Priveco”)
 
AND:
 
THE UNDERSIGNED SHAREHOLDERS OF PRIVECO AS LISTED ON SCHEDULE 1 ATTACHED HERETO
 
(the “SellingShareholders”)
 
WHEREAS:
 
A.                    The Selling Shareholders are the registered and beneficial
owners of all 1,000 issued and outstanding common shares in the capital of
Priveco;
 
B.                    Pubco has agreed to issue (i) 28,266,666 common shares in
the capital of Pubco and (ii) 28,266,666 warrants to purchase common shares in
the capital of Pubco at $1.25 per common share as of the Closing Date (as
defined herein) to the Selling Shareholders as consideration for the purchase by
Pubco of all of the issued and outstanding common shares of Priveco held by the
Selling Shareholders; and
 
C.                    Upon the terms and subject to the conditions set forth in
this Agreement, the Selling Shareholders have agreed to sell all of the issued
and outstanding common shares of Priveco held by the Selling Shareholders to
Pubco in exchange for common shares of Pubco.
 
THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:
 
1.
DEFINITIONS

 
1.1                   Definitions.  The following terms have the following
meanings, unless the context indicates otherwise:
 
 


      
              
    


--------------------------------------------------------------------------------


 
 
(a)
“Agreement” shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in this Agreement, and all amendments and
supplements, if any, to this Agreement;

 
 
(b)
“Closing” shall mean the completion of the Transaction, in accordance with
Section 7 hereof, at which the Closing Documents shall be exchanged by the
parties, except for those documents or other items specifically required to be
exchanged at a later time;

 
 
(c)
“Closing Date” shall mean a date mutually agreed upon by the parties hereto in
writing and in accordance with Section 10.6 following the satisfaction or waiver
by Pubco and Priveco of the conditions precedent set out in Sections 5.1 and 5.2
respectively;

 
 
(d)
“Closing Documents” shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement;

 
 
(e)
“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended;

 
 
(f)
“GAAP” shall mean United States generally accepted accounting principles applied
in a manner consistent with prior periods;

 
 
(g)
“Liabilities” shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;

 
 
(h)
“Priveco Shares” shall mean the 1,000 common shares of Priveco held by the
Selling Shareholders, being all of the issued and outstanding common shares of
Priveco beneficially held, either directly or indirectly, by the Selling
Shareholders;

 
 
(i)
“Pubco Securities” shall mean the Pubco Shares and the Pubco Warrants.

 
 
(j)
“Pubco Shares” shall mean the 28,266,666 fully paid and non-assessable common
shares of Pubco, to be issued to the Selling Shareholders by Pubco on the
Closing Date;

 
 
(k)
“Pubco Warrants” shall mean the 28,266,666 share purchase warrants to be issued
to the Selling Shareholders by Pubco on the Closing Date, each Pubco Warrant
entitling the holder thereof to purchase one common share of Pubco at $1.25;

 
 
(l)
“SEC” shall mean the Securities and Exchange Commission;

 
 
(m)
“Securities Act” shall mean the United States Securities Act of 1933, as
amended;

 




- 2 -

--------------------------------------------------------------------------------


 
 
(n)
“Taxes” shall include international, federal, state, provincial and local income
taxes, capital gains tax, value-added taxes, franchise, personal property and
real property taxes, levies, assessments, tariffs, duties (including any customs
duty), business license or other fees, sales, use and any other taxes relating
to the assets of the designated party or the business of the designated party
for all periods up to and including the Closing Date, together with any related
charge or amount, including interest, fines, penalties and additions to tax, if
any, arising out of tax assessments; and

 
 
(o)
“Transaction” shall mean the purchase of the Priveco Shares by Pubco from the
Selling Shareholders in consideration for the issuance of the Pubco Securities.

 
1.2                   Schedules.  The following schedules are attached to and
form part of this Agreement:
 
Schedule 1
–
Selling Shareholders
Schedule 2
–
Certificate of Non-U.S. Shareholder
Schedule 3
–
Directors and Officers of Priveco
Schedule 4
 
Priveco Financial Statements
Schedule 5
–
Directors and Officers of Pubco
Schedule 6
–
Priveco Leases, Subleases, Claims, Capital Expenditures, Taxes and Other
Property Interests
Schedule 7
–
Priveco Intellectual Property
Schedule 8
–
Priveco Material Contracts
Schedule 9
–
Priveco Employment Agreements and Arrangements
Schedule 10
 
Subsidiaries

 
1.3                   Currency.  All references to currency referred to in this
Agreement are in United States Dollars (US$), unless expressly stated otherwise.
 
2.
THE OFFER, PURCHASE AND SALE OF SHARES

 
2.1                   Offer, Purchase and Sale of Shares.  Subject to the terms
and conditions of this Agreement, the Selling Shareholders hereby covenant and
agree to sell, assign and transfer to Pubco, and Pubco hereby covenants and
agrees to purchase from the Selling Shareholders all of the Priveco Shares held
by the Selling Shareholders.
 
2.2                   Consideration.  As consideration for the sale of the
Priveco Shares by the Selling Shareholders to Pubco, Pubco shall allot and issue
the Pubco Securities to the Selling Shareholders or their nominees in the amount
set out opposite each Selling Shareholder’s name in Schedule 1 on the basis
of approximately 28,266.666 Pubco Shares and 28,266.666 Pubco Warrants for each
Priveco Share held by each Selling Shareholder.  The Selling Shareholders
acknowledge and agree that the Pubco Securities are being issued pursuant to an
exemption from the prospectus and registration requirements of the Securities
Act.  As required by applicable securities law, the Selling Shareholders agree
to abide by all applicable resale restrictions and hold periods imposed by all
applicable securities legislation.  All certificates representing the Pubco
Securities issued on Closing will be endorsed with the following legend pursuant
to the Securities Act in order to reflect the fact that the Pubco Securities
will be issued to the Selling Shareholders pursuant to an exemption from the
registration requirements of the Securities Act:
 

 
- 3 -

--------------------------------------------------------------------------------


 
“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  “UNITED STATES” AND “U.S. PERSON” ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.”
 
2.3                   Share Exchange Procedure.  Each Selling Shareholder may
exchange his, her or its certificate representing the Priveco Shares by
delivering such certificate to Pubco duly executed and endorsed in blank (or
accompanied by duly executed stock powers duly endorsed in blank), in each case
in proper form for transfer, with signatures guaranteed, and, if applicable,
with all stock transfer and any other required documentary stamps affixed
thereto and with appropriate instructions to allow the transfer agent to issue
certificates for the Pubco Securities to the holder thereof or their nominee,
together with a Certificate of Non-U.S. Shareholder (the “Certificate”) properly
completed and signed by such Selling Shareholder and, if applicable, such
Selling Shareholder’s nominee, a copy of which is set out in Schedule 2.
 
2.4                   Fractional Shares/Warrants.  Notwithstanding any other
provision of this Agreement, no certificate for fractional shares or warrants of
the Pubco Securities will be issued in the Transaction.  In lieu of any such
fractional shares or warrants the Selling Shareholders would otherwise be
entitled to receive upon surrender of certificates representing the Priveco
Shares for exchange pursuant to this Agreement, the Selling Shareholders will be
entitled to have such fraction rounded up to the nearest whole number of Pubco
Shares and Pubco Warrants and will receive from Pubco a stock certificate and
warrant certificate representing same.
 
2.5                   Closing Date.  The Closing will take place, subject to the
terms and conditions of this Agreement, on the Closing Date.
 
2.6                   Restricted Securities.  The Selling Shareholders
acknowledge that the Pubco Securities issued pursuant to the terms and
conditions set forth in this Agreement will have such hold periods as are
required under applicable securities laws and as a result may not be sold,
transferred or otherwise disposed, except pursuant to an effective registration
statement under the Securities Act, or pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act
and in each case only in accordance with all applicable securities laws.
 

 
- 4 -

--------------------------------------------------------------------------------


 
3.
REPRESENTATIONS AND WARRANTIES OF PRIVECO

 
Priveco and the Selling Shareholders, jointly and severally, represent and
warrant to Pubco, and acknowledge that Pubco is relying upon such
representations and warranties, in connection with the execution, delivery and
performance of this Agreement, notwithstanding any investigation made by or on
behalf of Pubco, as follows:
 
3.1                   Organization and Good Standing.  Priveco is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has the requisite corporate power and
authority to own, lease and to carry on its business as now being
conducted.  Priveco is duly qualified to do business and is in good standing as
a corporation in each of the jurisdictions in which Priveco owns property,
leases property, does business, or is otherwise required to do so, where the
failure to be so qualified would have a material adverse effect on the business
of Priveco taken as a whole.
 
3.2                   Authority.  Priveco has all requisite corporate power and
authority to execute and deliver this Agreement and any other document
contemplated by this Agreement (collectively, the “Priveco Documents”) to be
signed by Priveco and to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery of each of the
Priveco Documents by Priveco and the consummation of the transactions
contemplated hereby have been duly authorized by Priveco’s board of
directors.  No other corporate or shareholder proceedings on the part of Priveco
is necessary to authorize such documents or to consummate the transactions
contemplated hereby.  This Agreement has been, and the other Priveco Documents
when executed and delivered by Priveco as contemplated by this Agreement will
be, duly executed and delivered by Priveco and this Agreement is, and the other
Priveco Documents when executed and delivered by Priveco as contemplated hereby
will be, valid and binding obligations of Priveco enforceable in accordance with
their respective terms except:
 
 
(a)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

 
 
(b)
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 
 
(c)
as limited by public policy.

 
3.3                   Capitalization of Priveco.  The entire authorized capital
stock and other equity securities of Priveco consists of 1,000 common shares
(the “Priveco Common Stock”).  As of the date of this Agreement, there are 1,000
shares of Priveco Common Stock issued and outstanding.  All of the issued and
outstanding shares of Priveco Common Stock have been duly authorized, are
validly issued, were not issued in violation of any pre-emptive rights and are
fully paid and non-assessable, are not subject to pre-emptive rights and were
issued in full compliance with the laws of the British Virgin Islands.  There
are no outstanding options, warrants, subscriptions, conversion rights, or other
rights, agreements, or commitments obligating Priveco to issue any additional
common shares of Priveco Common Stock, or any other securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire from
Priveco any common shares of Priveco Common Stock.  There are no agreements
purporting to restrict the transfer of the Priveco Common Stock, no voting
agreements, shareholders’ agreements, voting trusts, or other arrangements
restricting or affecting the voting of the Priveco Common Stock.
 

 
- 5 -

--------------------------------------------------------------------------------


 
3.4                   Title and Authority of Selling Shareholders.  Each of the
Selling Shareholders is and will be as of the Closing, the registered and
beneficial owner of and will have good and marketable title to all of the
Priveco Common Stock held by it and will hold such free and clear of all liens,
charges and encumbrances whatsoever; and such Priveco Common Stock held by such
Selling Shareholders have been duly and validly issued and are outstanding as
fully paid and non-assessable common shares in the capital of Priveco.  Each of
the Selling Shareholders has due and sufficient right and authority to enter
into this Agreement on the terms and conditions herein set forth and to transfer
the registered, legal and beneficial title and ownership of the Priveco Common
Stock held by it.
 
3.5                   Shareholders of Priveco Common Stock. Schedule 1 contains
a true and complete list of the holders of all issued and outstanding shares of
the Priveco Common Stock including each holder’s name, address and number of
Priveco Shares held.
 
3.6                   Directors and Officers of Priveco.  The duly elected or
appointed directors and the duly appointed officers of Priveco are as set out in
Schedule 3.
 
3.7                   Corporate Records of Priveco.  The corporate records of
Priveco, as required to be maintained by it pursuant to all applicable laws, are
accurate, complete and current in all material respects, and the minute book of
Priveco is, in all material respects, correct and contains all records required
by all applicable laws, as applicable, in regards to all proceedings, consents,
actions and meetings of the shareholders and the board of directors of Priveco.
 
3.8                   Non-Contravention.  Neither the execution, delivery and
performance of this Agreement, nor the consummation of the Transaction, will:
 
 
(a)
conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Priveco or any of its subsidiaries under any term, condition or
provision of any loan or credit agreement, note, debenture, bond, mortgage,
indenture, lease or other agreement, instrument, permit, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Priveco
or any of its subsidiaries, or any of their respective material property or
assets;

 
 
(b)
violate any provision of the constating documents of Priveco, any of its
subsidiaries or any applicable laws; or

 
 
(c)
violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Priveco, any of its
subsidiaries or any of their respective material property or assets.

 

 
- 6 -

--------------------------------------------------------------------------------


 
3.9                   Actions and Proceedings.  To the best knowledge of
Priveco, there is no basis for and there is no action, suit, judgment, claim,
demand or proceeding outstanding or pending, or threatened against or affecting
Priveco, any of its subsidiaries or which involves any of the business, or the
properties or assets of Priveco or any of its subsidiaries that, if adversely
resolved or determined, would have a material adverse effect on the business,
operations, assets, properties, prospects, or conditions of Priveco and its
subsidiaries taken as a whole (a “Priveco Material Adverse Effect”).  There is
no reasonable basis for any claim or action that, based upon the likelihood of
its being asserted and its success if asserted, would have such a Priveco
Material Adverse Effect.
 
3.10                 Compliance.
 
 
(a)
To the best knowledge of Priveco, Priveco and each of its subsidiaries is in
compliance with, is not in default or violation in any material respect under,
and has not been charged with or received any notice at any time of any material
violation of any statute, law, ordinance, regulation, rule, decree or other
applicable regulation to the business or operations of Priveco and its
subsidiaries;

 
 
(b)
To the best knowledge of Priveco, neither Priveco nor  any of its subsidiaries
is subject to any judgment, order or decree entered in any lawsuit or proceeding
applicable to its business and operations that would constitute a Priveco
Material Adverse Effect;

 
 
(c)
Each of Priveco and its subsidiaries has duly filed all reports and returns
required to be filed by it with governmental authorities and has obtained all
governmental permits and other governmental consents, except as may be required
after the execution of this Agreement.  All of such permits and consents are in
full force and effect, and no proceedings for the suspension or cancellation of
any of them, and no investigation relating to any of them, is pending or to the
best knowledge of Priveco, threatened, and none of them will be adversely
affected by the consummation of the Transaction; and

 
 
(d)
Each of Priveco and its subsidiaries has operated in material compliance with
all laws, rules, statutes, ordinances, orders and regulations applicable to its
business.  Neither Priveco nor any of its subsidiaries has received any notice
of any violation thereof, nor is Priveco aware of any valid basis therefore.

 
3.11                 Filings, Consents and Approvals.  No filing or registration
with, no notice to and no permit, authorization, consent, or approval of any
public or governmental body or authority or other person or entity is necessary
for the consummation by Priveco or any of its subsidiaries of the Transaction
contemplated by this Agreement or to enable Pubco to continue to conduct
Priveco’s business after the Closing Date in a manner which is consistent with
that in which the business is presently conducted.
 




- 7 -

--------------------------------------------------------------------------------


 
3.12                 Financial Representations.  Schedule 4 hereto contains
true, correct, and complete copies of the consolidated audited balance sheet for
Priveco dated as of September 10, 2007 and a consolidated unaudited balance
sheet for Priveco dated as of September 10, 2007 (the “Priveco Accounting
Date”), together with related statements of income, cash flows, and changes in
shareholder’s equity for such fiscal years and interim period then ended
(collectively, the “Priveco Financial Statements”).  The Priveco Financial
Statements:
 
 
(a)
are in accordance with the books and records of Priveco;

 
 
(b)
present fairly the financial condition of Priveco as of the respective dates
indicated and the results of operations for such periods; and

 
 
(c)
have been prepared in accordance with  GAAP.

 
Priveco has not received any advice or notification from its independent
certified public accountants that Priveco has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Priveco Financial Statements or the books and records of Priveco, any
properties, assets, Liabilities, revenues, or expenses.  The books, records, and
accounts of Priveco accurately and fairly reflect, in reasonable detail, the
assets, and Liabilities of Priveco.  Priveco has not engaged in any transaction,
maintained any bank account, or used any funds of Priveco, except for
transactions, bank accounts, and funds which have been and are reflected in the
normally maintained books and records of Priveco.
 
3.13                 Absence of Undisclosed Liabilities.  Neither Priveco nor
any of its subsidiaries has any material Liabilities or obligations either
direct or indirect, matured or unmatured, absolute, contingent or otherwise that
exceed $5,000, which:
 
 
(a)
are not set forth in the Priveco Financial Statements or have not heretofore
been paid or discharged;

 
 
(b)
did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Pubco; or

 
 
(c)
have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business since the date of the last Priveco Financial Statements

 
3.14                 Tax Matters.
 
 
(a)
As of the date hereof:

 
 
(i)
each of Priveco and its subsidiaries has timely filed all tax returns in
connection with any Taxes which are required to be filed on or prior to the date
hereof, taking into account any extensions of the filing deadlines which have
been validly granted to Priveco or its subsidiaries, and

 
 
(ii)
all such returns are true and correct in all material respects;

 
 
(b)
each of Priveco and its subsidiaries has paid all Taxes that have become or are
due with respect to any period ended on or prior to the date hereof, and has
established an adequate reserve therefore on its balance sheets for those Taxes
not yet due and payable, except for any Taxes the non-payment of which will not
have a Priveco Material Adverse Effect;

 

 
- 8 -

--------------------------------------------------------------------------------


 
 
(c)
neither Priveco nor any of its subsidiaries is presently under or has received
notice of, any contemplated investigation or audit by regulatory or governmental
agency of body or any foreign or state taxing authority concerning any fiscal
year or period ended prior to the date hereof;

 
 
(d)
all Taxes required to be withheld on or prior to the date hereof from employees
for income Taxes, social security Taxes, unemployment Taxes and other similar
withholding Taxes have been properly withheld and, if required on or prior to
the date hereof, have been deposited with the appropriate governmental agency;
and

 
 
(e)
to the best knowledge of Priveco, the Priveco Financial Statements contain full
provision for all Taxes including any deferred Taxes that may be assessed to
Priveco or its subsidiaries for the accounting period ended on the Priveco
Accounting Date or for any prior period in respect of any transaction, event or
omission occurring, or any profit earned, on or prior to the Priveco Accounting
Date or for any profit earned by Priveco on or prior to the Priveco Accounting
Date or for which Priveco is accountable up to such date and all contingent
Liabilities for Taxes have been provided for or disclosed in the Priveco
Financial Statements.

 
3.15                 Absence of Changes.  Since the Priveco Accounting Date,
neither Priveco or any of its subsidiaries has:
 
 
(a)
incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

 
 
(b)
sold, encumbered, assigned or transferred any material fixed assets or
properties except for ordinary course business transactions consistent with past
practice;

 
 
(c)
created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of
Priveco or its subsidiaries to any mortgage, lien, pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;

 
 
(d)
made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

 
 
(e)
declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

 

 
- 9 -

--------------------------------------------------------------------------------


 
 
(f)
suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;

 
 
(g)
suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

 
 
(h)
received notice or had knowledge of any actual or threatened labour trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

 
 
(i)
made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $5,000;

 
 
(j)
other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

 
 
(k)
entered into any transaction other than in the ordinary course of business
consistent with past practice; or

 
 
(l)
agreed, whether in writing or orally, to do any of the foregoing.

 
3.16                 Absence of Certain Changes or Events.  Since the Priveco
Accounting Date, there has not been:
 
 
(a)
a Priveco Material Adverse Effect; or

 
 
(b)
any material change by Priveco in its accounting methods, principles or
practices.

 
3.17                 Subsidiaries.  Except as set forth on Schedule 10, Priveco
does not have any subsidiaries or agreements of any nature to acquire any
subsidiary or to acquire or lease any other business operations.  Each
subsidiary of Priveco is a corporation duly organized, validly existing and in
good standing under the laws of the British Virgin Islands and has the requisite
corporate power and authority to own, lease and to carry on its business as now
being conducted.  Each subsidiary of Priveco is duly qualified to do business
and is in good standing as a corporation in each of the jurisdictions in which
Priveco owns property, leases property, does business, or is otherwise required
to do so, where the failure to be so qualified would have a material adverse
effect on the business of Priveco and its subsidiaries taken as a
whole.  Priveco owns all of the shares of each subsidiary of Priveco and there
are no outstanding options, warrants, subscriptions, conversion rights, or other
rights, agreements, or commitments obligating any subsidiary of Priveco to issue
any additional common shares of such subsidiary, or any other securities
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire from any subsidiary of Priveco any shares of such subsidiary.
 

 
- 10 -

--------------------------------------------------------------------------------


 
3.18                 Personal Property. Each of Priveco and its subsidiaries
possesses, and has good and marketable title of all property necessary for the
continued operation of the business of Priveco and its subsidiaries as presently
conducted and as represented to Pubco.  All such property is used in the
business of Priveco and its subsidiaries.  All such property is in reasonably
good operating condition (normal wear and tear excepted), and is reasonably fit
for the purposes for which such property is presently used.  All material
equipment, furniture, fixtures and other tangible personal property and assets
owned or leased by Priveco and its subsidiaries is owned by Priveco or its
subsidiaries free and clear of all liens, security interests, charges,
encumbrances, and other adverse claims, except as disclosed in Schedule 6.
 
3.19                 Intellectual Property
 
 
(a)
Intellectual Property Assets.  Priveco and its subsidiaries own or hold an
interest in all intellectual property assets necessary for the operation of the
business of Priveco and its subsidiaries as it is currently conducted
(collectively, the “Intellectual Property Assets”), including:

 
 
(i)
all functional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, the “Marks”);

 
 
(ii)
all patents, patent applications, and inventions, methods, processes and
discoveries that may be patentable (collectively, the “Patents”);

 
 
(iii)
all copyrights in both published works and unpublished works (collectively, the
“Copyrights”); and

 
 
(iv)
all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, process technology, plans, drawings, and blue
prints owned, used, or licensed by Priveco and its subsidiaries as licensee or
licensor (collectively, the “Trade Secrets”).

 
 
(b)
Agreements. Schedule 7 contains a complete and accurate list and summary
description, including any royalties paid or received by Priveco and its
subsidiaries, of all contracts and agreements relating to the Intellectual
Property Assets to which Priveco and its subsidiaries is a party or by which
Priveco and its subsidiaries is bound, except for any license implied by the
sale of a product and perpetual, paid-up licenses for commonly available
software programs with a value of less than $500 under which Priveco or its
subsidiaries is the licensee.  To the best knowledge of Priveco, there are no
outstanding or threatened disputes or disagreements with respect to any such
agreement.

 




- 11 -

--------------------------------------------------------------------------------


 
 
(c)
Intellectual Property and Know-How Necessary for the Business.  Except as set
forth in Schedule 7, Priveco and its subsidiaries is the owner of all right,
title, and interest in and to each of the Intellectual Property Assets, free and
clear of all liens, security interests, charges, encumbrances, and other adverse
claims, and has the right to use without payment to a third party of all the
Intellectual Property Assets.  Except as set forth in Schedule 7, all former and
current employees and contractors of Priveco and its subsidiaries have executed
written contracts, agreements or other undertakings with Priveco and its
subsidiaries that assign all rights to any inventions, improvements,
discoveries, or information relating to the business of Priveco and its
subsidiaries.  No employee, director, officer or shareholder of Priveco or any
of its subsidiaries owns directly or indirectly in whole or ion part, any
Intellectual Property Asset which Priveco or any of its subsidiaries is
presently using or which is necessary for the conduct of its business.  To the
best knowledge of Priveco, no employee or contractor of Priveco or its
subsidiaries has entered into any contract or agreement that restricts or limits
in any way the scope or type of work in which the employee may be engaged or
requires the employee to transfer, assign, or disclose information concerning
his work to anyone other than Priveco or its subsidiaries.

 
 
(d)
Patents.  Except as set out in Schedule 7, neither Priveco nor any of its
subsidiaries holds ay right, title or interest in and to any Patent and Priveco
has not filed any patent application with any third party.  To the best
knowledge of Priveco, none of the products manufactured and sold, nor any
process or know-how used, by Priveco or any of its subsidiaries infringes or is
alleged to infringe any patent or other proprietary night of any other person or
entity.

 
 
(e)
Trademarks. Except as set out in Schedule 7, neither Priveco nor any of its
subsidiaries holds any right, title or interest in and to any Mark and Priveco
has not registered or filed any application to register any Mark with any third
party.  To the best knowledge of Priveco, none of the Marks, if any, used by
Priveco or any of its subsidiaries infringes or is alleged to infringe any trade
name, trademark, or service mark of any third party.

 
 
(f)
Copyrights. Schedule 7 contains a complete and accurate list and summary
description of all Copyrights.  Priveco and its subsidiaries is the owner of all
right, title, and interest in and to each of the Copyrights, free and clear of
all liens, security interests, charges, encumbrances, and other adverse
claims.  If applicable, all registered Copyrights are currently in compliance
with formal legal requirements, are valid and enforceable, and are not subject
to any maintenance fees or taxes or actions falling due within ninety days after
the Closing Date.  To the best knowledge of Priveco, no Copyright is infringed
or has been challenged or threatened in any way and none of the subject matter
of any of the Copyrights infringes or is alleged to infringe any copyright of
any third party or is a derivative work based on the work of a third party.  All
works encompassed by the Copyrights have been marked with the proper copyright
notice.

 
 
(g)
Trade Secrets.  Each of Priveco and its subsidiaries has taken all reasonable
precautions to protect the secrecy, confidentiality, and value of its Trade
Secrets.  Each of Priveco and its subsidiaries has good title and an absolute
right to use the Trade Secrets.  The Trade Secrets are not part of the public
knowledge or literature, and to the best knowledge of Priveco, have not been
used, divulged, or appropriated either for the benefit of any person or entity
or to the detriment of Priveco or any of its subsidiaries.  No Trade Secret is
subject to any adverse claim or has been challenged or threatened in any way.

 

 
- 12 -

--------------------------------------------------------------------------------


 
3.20                 Insurance.  The products sold by and the assets owned by
Priveco and its subsidiaries are insured under various policies of general
product liability and other forms of insurance consistent with prudent business
practices.  All such policies are in full force and effect in accordance with
their terms, no notice of cancellation has been received, and there is no
existing default by Priveco, its subsidiaries or any event which, with the
giving of notice, the lapse of time or both, would constitute a default
thereunder.  All premiums to date have been paid in full.
 
3.21                 Employees and Consultants.  All employees and consultants
of Priveco and its subsidiaries have been paid all salaries, wages, income and
any other sum due and owing to them by Priveco or its subsidiaries, as at the
end of the most recent completed pay period.  Neither Priveco nor any of its
subsidiaries is aware of any labor conflict with any employees that might
reasonably be expected to have a Priveco Material Adverse Effect.  To the best
knowledge of Priveco, no employee of Priveco or any of its subsidiaries is in
violation of any term of any employment contract, non-disclosure agreement,
non-competition agreement or any other contract or agreement relating to the
relationship of such employee with Priveco or its subsidiaries or any other
nature of the business conducted or to be conducted by Priveco its subsidiaries.
 
3.22                 Real Property. Neither Priveco nor any of its subsidiaries
owns any real property.  Each of the leases, subleases, claims or other real
property interests (collectively, the “Leases”) to which Priveco or any of its
subsidiaries is a party or is bound, as set out in Schedule 6, is legal, valid,
binding, enforceable and in full force and effect in all material respects.  All
rental and other payments required to be paid by Priveco and its subsidiaries
pursuant to any such Leases have been duly paid and no event has occurred which,
upon the passing of time, the giving of notice, or both, would constitute a
breach or default by any party under any of the Leases.  The Leases will
continue to be legal, valid, binding, enforceable and in full force and effect
on identical terms following the Closing Date.  Neither Priveco nor any of its
subsidiaries has assigned, transferred, conveyed, mortgaged, deeded in trust, or
encumbered any interest in the Leases or the leasehold property pursuant
thereto.
 
3.23                 Material Contracts and Transactions. Schedule 8 attached
hereto lists each material contract, agreement, license, permit, arrangement,
commitment, instrument or contract to which Priveco or any of its subsidiaries
is a party (each, a “Contract”).  Each Contract is in full force and effect, and
there exists no material breach or violation of or default by Priveco or any of
its subsidiaries under any Contract, or any event that with notice or the lapse
of time, or both, will create a material breach or violation thereof or default
under any Contract by Priveco or any of its subsidiaries.  The continuation,
validity, and effectiveness of each Contract will in no way be affected by the
consummation of the Transaction contemplated by this Agreement.  There exists no
actual or threatened termination, cancellation, or limitation of, or any
amendment, modification, or change to any Contract.
 
3.24                 Certain Transactions.  Neither Priveco nor any of its
subsidiaries is a guarantor or indemnitor of any indebtedness of any third
party, including any person, firm or corporation.
 
3.25                 No Brokers.  Neither Priveco nor any of its subsidiaries
has incurred any independent obligation or liability to any party for any
brokerage fees, agent’s commissions, or finder’s fees in connection with the
Transaction contemplated by this Agreement.
 

 
- 13 -

--------------------------------------------------------------------------------


 
3.26                 Completeness of Disclosure.  No representation or warranty
by Priveco in this Agreement nor any certificate, schedule, statement, document
or instrument furnished or to be furnished to Pubco pursuant hereto contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact required to be stated herein or therein or necessary to
make any statement herein or therein not materially misleading.
 
Notwithstanding section 10.1 hereof, the representations and warranties
contained in this section shall survive Closing indefinitely.
 
4.
REPRESENTATIONS AND WARRANTIES OF PUBCO

 
Pubco represents and warrants to Priveco and the Selling Shareholders and
acknowledges that Priveco and the Selling Shareholders are relying upon such
representations and warranties in connection with the execution, delivery and
performance of this Agreement, notwithstanding any investigation made by or on
behalf of Priveco or the Selling Shareholders, as follows:
 
4.1                   Organization and Good Standing.  Pubco is duly
incorporated, organized, validly existing and in good standing under the laws of
the State of Nevada and has all requisite corporate power and authority to own,
lease and to carry on its business as now being conducted.  Pubco is qualified
to do business and is in good standing as a foreign corporation in each of the
jurisdictions in which it owns property, leases property, does business, or is
otherwise required to do so, where the failure to be so qualified would have a
material adverse effect on the businesses, operations, or financial condition of
Pubco.
 
4.2                   Authority.  Pubco has all requisite corporate power and
authority to execute and deliver this Agreement and any other document
contemplated by this Agreement (collectively, the “Pubco Documents”) to be
signed by Pubco and to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery of each of the
Pubco Documents by Pubco and the consummation by Pubco of the transactions
contemplated hereby have been duly authorized by its board of directors and no
other corporate or shareholder proceedings on the part of Pubco is necessary to
authorize such documents or to consummate the transactions contemplated
hereby.  This Agreement has been, and the other Pubco Documents when executed
and delivered by Pubco as contemplated by this Agreement will be, duly executed
and delivered by Pubco and this Agreement is, and the other Pubco Documents when
executed and delivered by Pubco, as contemplated hereby will be, valid and
binding obligations of Pubco enforceable in accordance with their respective
terms, except:
 
 
(a)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

 
 
(b)
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 
 
(c)
as limited by public policy.

 

 
- 14 -

--------------------------------------------------------------------------------


 
4.3                   Capitalization of Pubco.  The entire authorized capital
stock and other equity securities of Pubco consists of 75,000,000 shares of
common stock with a par value of $0.001 (the “Pubco Common Stock”).  As of the
date of this Agreement, there are 71,266,667 shares of Pubco Common Stock issued
and outstanding.  All of the issued and outstanding shares of Pubco Common Stock
have been duly authorized, are validly issued, were not issued in violation of
any pre-emptive rights and are fully paid and non-assessable, are not subject to
pre-emptive rights and were issued in full compliance with all federal, state,
and local laws, rules and regulations.  Except as contemplated by this
Agreement, there are no outstanding options, warrants, subscriptions, phantom
shares, conversion rights, or other rights, agreements, or commitments
obligating Pubco to issue any additional shares of Pubco Common Stock, or any
other securities convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire from Pubco any shares of Pubco Common Stock as of the
date of this Agreement.  There are no agreements purporting to restrict the
transfer of the Pubco Common Stock, no voting agreements, voting trusts, or
other arrangements restricting or affecting the voting of the Pubco Common
Stock.
 
4.4                   Directors and Officers of Pubco.  The duly elected or
appointed directors and the duly appointed officers of Pubco are as listed on
Schedule 5.
 
4.5                   Corporate Records of Pubco.  The corporate records of
Pubco, as required to be maintained by it pursuant to the laws of the State of
Nevada, are accurate, complete and current in all material respects, and the
minute book of Pubco is, in all material respects, correct and contains all
material records required by the law of the State of Nevada in regards to all
proceedings, consents, actions and meetings of the shareholders and the board of
directors of Pubco.
 
4.6                   Non-Contravention.  Neither the execution, delivery and
performance of this Agreement, nor the consummation of the Transaction, will:
 
 
(a)
conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Pubco under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Pubco or any of its material property or
assets;

 
 
(b)
violate any provision of the applicable incorporation or charter documents of
Pubco; or

 
 
(c)
violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Pubco or any of its
material property or assets.

 
4.7                   Validity of Pubco Common Stock Issuable upon the
Transaction.  The Pubco Shares to be issued to the Selling Shareholders upon
consummation of the Transaction in accordance with this Agreement will, upon
issuance, have been duly and validly authorized and, when so issued in
accordance with the terms of this Agreement, will be duly and validly issued,
fully paid and non-assessable.
 

 
- 15 -

--------------------------------------------------------------------------------


 
4.8                   Actions and Proceedings.  To the best knowledge of Pubco,
there is no claim, charge, arbitration, grievance, action, suit, investigation
or proceeding by or before any court, arbiter, administrative agency or other
governmental authority now pending or, to the best knowledge of Pubco,
threatened against Pubco which involves any of the business, or the properties
or assets of Pubco that, if adversely resolved or determined, would have a
material adverse effect on the business, operations, assets, properties,
prospects or conditions of Pubco taken as a whole (a “Pubco Material Adverse
Effect”).  There is no reasonable basis for any claim or action that, based upon
the likelihood of its being asserted and its success if asserted, would have
such a Pubco Material Adverse Effect.
 
4.9                   Compliance.
 
 
(a)
To the best knowledge of Pubco, Pubco is in compliance with, is not in default
or violation in any material respect under, and has not been charged with or
received any notice at any time of any material violation of any statute, law,
ordinance, regulation, rule, decree or other applicable regulation to the
business or operations of Pubco;

 
 
(b)
To the best knowledge of Pubco, Pubco is not subject to any judgment, order or
decree entered in any lawsuit or proceeding applicable to its business and
operations that would constitute a Pubco Material Adverse Effect;

 
 
(c)
Pubco has duly filed all reports and returns required to be filed by it with
governmental authorities and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement.  All of such permits and consents are in full force and effect, and
no proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Pubco, threatened, and none of them will be affected in a material adverse
manner by the consummation of the Transaction; and

 
 
(d)
Pubco has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business.  Pubco has not
received any notice of any violation thereof, nor is Pubco aware of any valid
basis therefore.

 
4.10                 Filings, Consents and Approvals.  No filing or registration
with, no notice to and no permit, authorization, consent, or approval of any
public or governmental body or authority or other person or entity is necessary
for the consummation by Pubco of the Transaction contemplated by this Agreement
to continue to conduct its business after the Closing Date in a manner which is
consistent with that in which it is presently conducted.
 
4.11                 SEC Filings.  Pubco has furnished or made available to
Priveco and the Selling Shareholders a true and complete copy of each report,
schedule, registration statement and proxy statement filed by Pubco with the SEC
(collectively, and as such documents have since the time of their filing been
amended, the “Pubco SEC Documents”). As of their respective dates, the Pubco SEC
Documents complied in all material respects with the requirements of the
Securities Act, or the Exchange Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such Pubco SEC Documents.
 

 
- 16 -

--------------------------------------------------------------------------------


 
4.12                 Financial Representations.  Included with the Pubco SEC
Documents are true, correct, and complete copy of the audited balance sheet for
Pubco dated as of June 30, 2006 and an unaudited balance sheet for Pubco dated
as of March 31, 2007 (the “Pubco Accounting Date”), together with related
statements of income, cash flows, and changes in shareholder’s equity for the
fiscal year and interim period then ended (collectively, the “Pubco Financial
Statements”).  The Pubco Financial Statements:
 
 
(a)
are in accordance with the books and records of Pubco;

 
 
(b)
present fairly the financial condition of Pubco as of the respective dates
indicated and the results of operations for such periods; and

 
 
(c)
have been prepared in accordance with GAAP.

 
Pubco has not received any advice or notification from its independent certified
public accountants that Pubco has used any improper accounting practice that
would have the effect of not reflecting or incorrectly reflecting in the Pubco
Financial Statements or the books and records of Pubco, any properties, assets,
Liabilities, revenues, or expenses.  The books, records, and accounts of Pubco
accurately and fairly reflect, in reasonable detail, the assets, and Liabilities
of Pubco.  Pubco has not engaged in any transaction, maintained any bank
account, or used any funds of Pubco, except for transactions, bank accounts, and
funds which have been and are reflected in the normally maintained books and
records of Pubco.
 
4.13                 Absence of Undisclosed Liabilities.  Pubco has no material
Liabilities or obligations either direct or indirect, matured or unmatured,
absolute, contingent or otherwise, which:
 
 
(a)
are not set forth in the Pubco Financial Statements or have not heretofore been
paid or discharged;

 
 
(b)
did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Priveco; or

 
 
(c)
have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business since the date of the last Pubco Financial Statements.

 
4.14                 Tax Matters.
 
 
(a)
As of the date hereof:

 
 
(i)
Pubco has timely filed all tax returns in connection with any Taxes which are
required to be filed on or prior to the date hereof, taking into account any
extensions of the filing deadlines which have been validly granted to them, and

 

 
- 17 -

--------------------------------------------------------------------------------


 
 
(ii)
all such returns are true and correct in all material respects;

 
 
(b)
Pubco has paid all Taxes that have become or are due with respect to any period
ended on or prior to the date hereof;

 
 
(c)
Pubco is not presently under and has not received notice of, any contemplated
investigation or audit by the Canada Revenue Agency or the Internal Revenue
Service or any foreign or state taxing authority concerning any fiscal year or
period ended prior to the date hereof;

 
 
(d)
All Taxes required to be withheld on or prior to the date hereof from employees
for income Taxes, social security Taxes, unemployment Taxes and other similar
withholding Taxes have been properly withheld and, if required on or prior to
the date hereof, have been deposited with the appropriate governmental agency;
and

 
 
(e)
To the best knowledge of Pubco, the Pubco Financial Statements contain full
provision for all Taxes including any deferred Taxes that may be assessed to
Pubco for the accounting period ended on the Pubco Accounting Date or for any
prior period in respect of any transaction, event or omission occurring, or any
profit earned, on or prior to the Pubco Accounting Date or for any profit earned
by Pubco on or prior to the Pubco Accounting Date or for which Pubco is
accountable up to such date and all contingent Liabilities for Taxes have been
provided for or disclosed in the Pubco Financial Statements.

 
4.15                 Absence of Changes.  Since the Pubco Accounting Date,
except as disclosed in the Public SEC Documents and except as contemplated in
this Agreement, Pubco has not:
 
 
(a)
incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

 
 
(b)
sold, encumbered, assigned or transferred any material fixed assets or
properties;

 
 
(c)
created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of
Pubco to any mortgage, lien, pledge, security interest, conditional sales
contract or other encumbrance of any nature whatsoever;

 
 
(d)
made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

 

 
- 18 -

--------------------------------------------------------------------------------


 
 
(e)
declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

 
 
(f)
suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;

 
 
(g)
suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

 
 
(h)
received notice or had knowledge of any actual or threatened labor trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

 
 
(i)
made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $5,000;

 
 
(j)
other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

 
 
(k)
entered into any transaction other than in the ordinary course of business
consistent with past practice; or

 
 
(l)
agreed, whether in writing or orally, to do any of the foregoing.

 
4.16                 Absence of Certain Changes or Events.  Since the Pubco
Accounting Date, except as and to the extent disclosed in the Pubco SEC
Documents, there has not been:
 
 
(a)
a Pubco Material Adverse Effect; or

 
 
(b)
any material change by Pubco in its accounting methods, principles or practices.

 
4.17                 Subsidiaries.  Pubco does not have any subsidiaries or
agreements of any nature to acquire any subsidiary or to acquire or lease any
other business operations, except as disclosed in the Pubco SEC Documents.
 
4.18                 Personal Property.  There are no material equipment,
furniture, fixtures and other tangible personal property and assets owned or
leased by Pubco, except as disclosed in the Pubco SEC Documents.
 




- 19 -

--------------------------------------------------------------------------------


 
4.19                 Employees and Consultants.  Pubco does not have any
employees or consultants, except as disclosed in the Pubco SEC Documents.
 
4.20                 Material Contracts and Transactions.  Other than as
expressly contemplated by this Agreement, there are no material contracts,
agreements, licenses, permits, arrangements, commitments, instruments,
understandings or contracts, whether written or oral, express or implied,
contingent, fixed or otherwise, to which Pubco is a party except as disclosed in
writing to Priveco or as disclosed in the Pubco SEC Documents.
 
4.21                 No Brokers.  Pubco has not incurred any obligation or
liability to any party for any brokerage fees, agent’s commissions, or finder’s
fees in connection with the Transaction contemplated by this Agreement.
 
4.22                 Completeness of Disclosure.  No representation or warranty
by Pubco in this Agreement nor any certificate, schedule, statement, document or
instrument furnished or to be furnished to Priveco pursuant hereto contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact required to be stated herein or therein or necessary to
make any statement herein or therein not materially misleading.
 
5.
CLOSING CONDITIONS

 
5.1                   Conditions Precedent to Closing by Pubco.  The obligation
of Pubco to consummate the Transaction is subject to the satisfaction or written
waiver of the conditions set forth below by a date mutually agreed upon by the
parties hereto in writing and in accordance with Section 10.6.  The Closing of
the Transaction contemplated by this Agreement will be deemed to mean a waiver
of all conditions to Closing.  These conditions precedent are for the benefit of
Pubco and may be waived by Pubco in its sole discretion.
 
 
(a)
Representations and Warranties.  The representations and warranties of Priveco
and the Selling Shareholders set forth in this Agreement will be true, correct
and complete in all respects as of the Closing Date, as though made on and as of
the Closing Date and Priveco will have delivered to Pubco a certificate dated as
of the Closing Date, to the effect that the representations and warranties made
by Priveco in this Agreement are true and correct.

 
 
(b)
Performance.  All of the covenants and obligations that Priveco and the Selling
Shareholders are required to perform or to comply with pursuant to this
Agreement at or prior to the Closing must have been performed and complied with
in all material respects.

 
 
(c)
Transaction Documents.  This Agreement, the Priveco Documents, the Priveco
Financial Statements and all other documents necessary or reasonably required to
consummate the Transaction, all in form and substance reasonably satisfactory to
Pubco, will have been executed and delivered to Pubco.

 
 
(d)
Secretary’s Certificate – Priveco.  Pubco will have received a certificate from
the Secretary of Priveco attaching:

 

 
- 20 -

--------------------------------------------------------------------------------


 
 
(i)
a copy of Priveco’s Certificate of Incorporation, Articles of Incorporation and
all other incorporation documents, as amended through the Closing Date; and

 
 
(ii)
copies of resolutions duly adopted by the board of directors of Priveco
approving the execution and delivery of this Agreement and the consummation of
the transactions contemplated herein.

 
 
(e)
Legal Opinion – Priveco.  Pubco will have received an opinion, dated as of the
Closing Date, from counsel for Priveco, and such other local or special counsel
as is appropriate, all of which opinion will be in the form and substance
reasonably satisfactory to Pubco and its counsel.

 
 
(f)
Third Party Consents.  Pubco will have received duly executed copies of all
third party consents and approvals contemplated by this Agreement, in form and
substance reasonably satisfactory to Pubco.

 
 
(g)
Employment Agreements.  Pubco will have received from Priveco copies of all
agreements or arrangements that evidence the employment of all of the hourly and
salaried employees of Priveco as set out on Schedule 9 attached hereto, which
constitute all of the employees reasonably necessary to operate the business of
Priveco substantially as presently operated.

 
 
(h)
No Material Adverse Change.  No Priveco Material Adverse Effect will have
occurred since the date of this Agreement.

 
 
(i)
No Action.  No suit, action, or proceeding will be pending or threatened which
would:

 
 
(i)
prevent the consummation of any of the transactions contemplated by this
Agreement; or

 
 
(ii)
cause the Transaction to be rescinded following consummation.

 
 
(j)
Outstanding Shares. Priveco will have no more than 1,000 shares of Priveco
Common Stock issued and outstanding on the Closing Date.

 
 
(k)
Delivery of Financial Statements. Priveco will have delivered to Pubco the
Priveco Financial Statements, which financial statements will include audited
financial statements for the fiscal year ended March 31, 2007, prepared in
accordance with GAAP and audited by an independent auditor registered with the
Public Company Accounting Oversight Board in the United States.

 
 
(l)
Due Diligence Review of Financial Statements.  Pubco and its accountants will be
reasonably satisfied with their due diligence investigation and review of the
Priveco Financial Statements.

 

 
- 21 -

--------------------------------------------------------------------------------


 
 
(m)
Due Diligence Generally.  Pubco and its solicitors will be reasonably satisfied
with their due diligence investigation of Priveco that is reasonable and
customary in a transaction of a similar nature to that contemplated by the
Transaction, including:

 
 
(i)
materials, documents and information in the possession and control of Priveco
and the Selling Shareholders which are reasonably germane to the Transaction;

 
 
(ii)
a physical inspection of the assets of Priveco by Pubco or its representatives;
and

 
 
(iii)
title to the material assets of Priveco.

 
 
(n)
Compliance with Securities Laws.  Pubco will have received evidence satisfactory
to Pubco that the Pubco Securities issuable in the Transaction will be issuable
without registration pursuant to the Securities Act in reliance on a safe harbor
from the registration requirements of the Securities Act provided by Regulation
S.

 
In order to establish the availability of the safe harbor from the registration
requirements of the Securities Act for the issuance of Pubco Securities to each
Selling Shareholder or their nominees, Priveco will deliver to Pubco on Closing,
a Certificate duly executed by each Selling Shareholder.
 
5.2                   Conditions Precedent to Closing by Priveco.  The
obligation of Priveco and the Selling Shareholders to consummate the Transaction
is subject to the satisfaction or written waiver of the conditions set forth
below by a date mutually agreed upon by the parties hereto in writing and in
accordance with Section 10.6.  The Closing of the Transaction will be deemed to
mean a waiver of all conditions to Closing.  These conditions precedent are for
the benefit of Priveco and the Selling Shareholders and may be waived by Priveco
and the Selling Shareholders in their discretion.
 
 
(a)
Representations and Warranties.  The representations and warranties of Pubco set
forth in this Agreement will be true, correct and complete in all respects as of
the Closing Date, as though made on and as of the Closing Date and Pubco will
have delivered to Priveco a certificate dated the Closing Date, to the effect
that the representations and warranties made by Pubco in this Agreement are true
and correct.

 
 
(b)
Performance.  All of the covenants and obligations that Pubco are required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
must have been performed and complied with in all material respects.  Pubco must
have delivered each of the documents required to be delivered by it pursuant to
this Agreement.

 
 
(c)
Transaction Documents.  This Agreement, the Pubco Documents and all other
documents necessary or reasonably required to consummate the Transaction, all in
form and substance reasonably satisfactory to Priveco, will have been executed
and delivered by Pubco.

 

 
- 22 -

--------------------------------------------------------------------------------


 
 
(d)
Secretary’s Certificate - Pubco. Priveco will have received a certificate from
the Secretary of Pubco attaching:

 
 
(i)
a copy of Pubco’s Articles of Incorporation and Bylaws, as amended through the
Closing Date; and

 
 
(ii)
copies of resolutions duly adopted by the board of directors of Pubco approving
the execution and delivery of this Agreement and the consummation of the
transactions contemplated herein.

 
 
(e)
Legal Opinion – Pubco. Priveco will have received a legal opinion, dated as of
the Closing Date, from counsel for Pubco, and such other local or special legal
counsel as is appropriate, all of which opinion shall be in the form and
substance reasonably satisfactory to Priveco and its counsel.

 
 
(f)
Third Party Consents.  Priveco will have received from Pubco duly executed
copies of all third-party consents, permits, authorisations and approvals of any
public, regulatory (including the SEC) or governmental body or authority or
person or entity contemplated by this Agreement, in the form and substance
reasonably satisfactory to Priveco.

 
 
(g)
No Material Adverse Change.  No Pubco Material Adverse Effect will have occurred
since the date of this Agreement.

 
 
(h)
No Action.  No suit, action, or proceeding will be pending or threatened before
any governmental or regulatory authority wherein an unfavorable judgment, order,
decree, stipulation, injunction or charge would:

 
 
(i)
prevent the consummation of any of the transactions contemplated by this
Agreement; or

 
 
(ii)
cause the Transaction to be rescinded following consummation.

 
 
(i)
Outstanding Shares.  On the Closing Date, Pubco will have 99,533,333 common
shares issued and outstanding in the capital of Pubco.

 
 
(j)
Public Market.  On the Closing Date, the shares of Pubco Common Stock will be
quoted on the National Association of Securities Dealers, Inc.’s OTC Bulletin
Board.

 
 
(k)
Due Diligence Review of Financial Statements.  Priveco and its accountants will
be reasonably satisfied with their due diligence investigation and review of the
Pubco Financial Statements, the Pubco SEC Documents, and the contents thereof,
prepared in accordance with GAAP.

 




- 23 -

--------------------------------------------------------------------------------


 
 
(l)
Due Diligence Generally.  Priveco will be reasonably satisfied with their due
diligence investigation of Pubco that is reasonable and customary in a
transaction of a similar nature to that contemplated by the Transaction.

 
6.
ADDITIONAL COVENANTS OF THE PARTIES

 
6.1                   Notification of Financial Liabilities.  Priveco will
immediately notify Pubco in accordance with Section 10.6 hereof, if Priveco
receives any advice or notification from its independent certified public
accounts that Priveco has used any improper accounting practice that would have
the effect of not reflecting or incorrectly reflecting in the books, records,
and accounts of Priveco, any properties, assets, Liabilities, revenues, or
expenses. Notwithstanding any statement to the contrary in this Agreement, this
covenant will survive Closing and continue in full force and effect.
 
6.2                   Access and Investigation.  Between the date of this
Agreement and the Closing Date, Priveco, on the one hand, and Pubco, on the
other hand, will, and will cause each of their respective representatives to:
 
 
(a)
afford the other and its representatives full and free access to its personnel,
properties, assets, contracts, books and records, and other documents and data;

 
 
(b)
furnish the other and its representatives with copies of all such contracts,
books and records, and other existing documents and data as required by this
Agreement and as the other may otherwise reasonably request; and

 
 
(c)
furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.

 
All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party.  Each party will instruct its auditors to co-operate with the other
party and its representatives in connection with such investigations.
 
6.3                   Confidentiality.  All information regarding the business
of Priveco including, without limitation, financial information that Priveco
provides to Pubco during Pubco’s due diligence investigation of Priveco will be
kept in strict confidence by Pubco and will not be used (except in connection
with due diligence), dealt with, exploited or commercialized by Pubco or
disclosed to any third party (other than Pubco’s professional accounting and
legal advisors) without the prior written consent of Priveco.  If the
Transaction contemplated by this Agreement does not proceed for any reason, then
upon receipt of a written request from Priveco, Pubco will immediately return to
Priveco (or as directed by Priveco) any information received regarding Priveco’s
business.  Likewise, all information regarding the business of Pubco including,
without limitation, financial information that Pubco provides to Priveco during
its due diligence investigation of Pubco will be kept in strict confidence by
Priveco and will not be used (except in connection with due diligence), dealt
with, exploited or commercialized by Priveco or disclosed to any third party
(other than Priveco’s professional accounting and legal advisors) without
Pubco’s prior written consent.  If the Transaction contemplated by this
Agreement does not proceed for any reason, then upon receipt of a written
request from Pubco, Priveco will immediately return to Pubco (or as directed by
Pubco) any information received regarding Pubco’s business.
 

 
- 24 -

--------------------------------------------------------------------------------


 
6.4                   Notification.  Between the date of this Agreement and the
Closing Date, each of the parties to this Agreement will promptly notify the
other parties in writing if it becomes aware of any fact or condition that
causes or constitutes a material breach of any of its representations and
warranties as of the date of this Agreement, if it becomes aware of the
occurrence after the date of this Agreement of any fact or condition that would
cause or constitute a material breach of any such representation or warranty had
such representation or warranty been made as of the time of occurrence or
discovery of such fact or condition.  Should any such fact or condition require
any change in the Schedules relating to such party, such party will promptly
deliver to the other parties a supplement to the Schedules specifying such
change.  During the same period, each party will promptly notify the other
parties of the occurrence of any material breach of any of its covenants in this
Agreement or of the occurrence of any event that may make the satisfaction of
such conditions impossible or unlikely.
 
6.5                   Exclusivity.  Until such time, if any, as this Agreement
is terminated pursuant to this Agreement, Priveco and Pubco will not, directly
or indirectly, solicit, initiate, entertain or accept any inquiries or proposals
from, discuss or negotiate with, provide any non-public information to, or
consider the merits of any unsolicited inquiries or proposals from, any person
or entity relating to any transaction involving the sale of the business or
assets (other than in the ordinary course of business), or any of the capital
stock of Priveco or Pubco, as applicable, or any merger, consolidation, business
combination, or similar transaction other than as contemplated by this
Agreement.
 
6.6                   Conduct of Priveco and Pubco Business Prior to
Closing.  From the date of this Agreement to the Closing Date, and except to the
extent that Pubco otherwise consents in writing, Priveco will operate its
business substantially as presently operated and only in the ordinary course and
in compliance with all applicable laws, and use its best efforts to preserve
intact its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it.  Likewise, from the
date of this Agreement to the Closing Date, and except to the extent that
Priveco otherwise consents in writing, Pubco will operate its business
substantially as presently operated and only in the ordinary course and in
compliance with all applicable laws, and use its best efforts to preserve intact
its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it.
 
6.7                   Certain Acts Prohibited – Priveco.  Except as expressly
contemplated by this Agreement or for purposes in furtherance of this Agreement,
between the date of this Agreement and the Closing Date, Priveco will not,
without the prior written consent of Pubco:
 
 
(a)
amend its Certificate of Incorporation, Articles of Incorporation or other
incorporation documents;

 
 
(b)
incur any liability or obligation other than in the ordinary course of business
or encumber or permit the encumbrance of any properties or assets of Priveco
except in the ordinary course of business;

 

 
- 25 -

--------------------------------------------------------------------------------


 
 
(c)
dispose of or contract to dispose of any Priveco property or assets, including
the Intellectual Property Assets, except in the ordinary course of business
consistent with past practice;

 
 
(d)
issue, deliver, sell, pledge or otherwise encumber or subject to any lien any
shares of the Priveco Common Stock, or any rights, warrants or options to
acquire, any such shares, voting securities or convertible securities;

 
 
(e)
not:

 
 
(i)
declare, set aside or pay any dividends on, or make any other distributions in
respect of the Priveco Common Stock, or

 
 
(ii)
split, combine or reclassify any Priveco Common Stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of Priveco Common Stock; or

 
 
(f)
not materially increase benefits or compensation expenses of Priveco, other than
as contemplated by the terms of any employment agreement in existence on the
date of this Agreement, increase the cash compensation of any director,
executive officer or other key employee or pay any benefit or amount not
required by a plan or arrangement as in effect on the date of this Agreement to
any such person.

 
6.8                   Certain Acts Prohibited - Pubco.  Except as expressly
contemplated by this Agreement, between the date of this Agreement and the
Closing Date, Pubco will not, without the prior written consent of Priveco:
 
 
(a)
incur any liability or obligation or encumber or permit the encumbrance of any
properties or assets of Pubco except in the ordinary course of business
consistent with past practice;

 
 
(b)
dispose of or contract to dispose of any Pubco property or assets except in the
ordinary course of business consistent with past practice;

 
 
(c)
declare, set aside or pay any dividends on, or make any other distributions in
respect of the Pubco Common Stock; or

 
 
(d)
materially increase benefits or compensation expenses of Pubco, increase the
cash compensation of any director, executive officer or other key employee or
pay any benefit or amount to any such person.

 
6.9                   Public Announcements.  Pubco and Priveco each agree that
they will not release or issue any reports or statements or make any public
announcements relating to this Agreement or the Transaction contemplated herein
without the prior written consent of the other party, except as may be required
upon written advice of counsel to comply with applicable laws or regulatory
requirements after consulting with the other party hereto and seeking their
reasonable consent to such announcement.
 

 
- 26 -

--------------------------------------------------------------------------------


 
6.10                 Employment Agreements.  Between the date of this Agreement
and the Closing Date, Priveco will have made necessary arrangements to employ
all of the hourly and salaried employees of Priveco reasonably necessary to
operate such business substantially as presently operated.  Priveco  agrees to
provide copies of all such agreements and arrangements that evidence such
employment at or prior to Closing.
 
7.
CLOSING

 
7.1                   Closing.  The Closing shall take place on the Closing Date
at the offices of the lawyers for Pubco or at such other location as agreed to
by the parties.  Notwithstanding the location of the Closing, each party agrees
that the Closing may be completed by the exchange of undertakings between the
respective legal counsel for Priveco and Pubco, provided such undertakings are
satisfactory to each party’s respective legal counsel.
 
7.2                   Closing Deliveries of Priveco and the Selling
Shareholders.  At Closing, Priveco and the Selling Shareholders will deliver or
cause to be delivered the following, fully executed and in the form and
substance reasonably satisfactory to Pubco:
 
 
(a)
copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Priveco evidencing approval of this Agreement and the
Transaction;

 
 
(b)
if any of the Selling Shareholders appoint any person, by power of attorney or
equivalent, to execute this Agreement or any other agreement, document,
instrument or certificate contemplated by this agreement, on behalf of the
Selling Shareholder, a valid and binding power of attorney or equivalent from
such Selling Shareholder;

 
 
(c)
share certificates representing the Priveco Shares as required by Section 2.3 of
this Agreement;

 
 
(d)
all certificates and other documents required by Sections 2.3 and 5.1 of this
Agreement;

 
 
(e)
a certificate of an officer of Priveco, dated as of Closing, certifying that:

 
 
(i)
each covenant and obligation of Priveco has been complied with; and

 
 
(ii)
each representation, warranty and covenant of Priveco is true and correct at the
Closing as if made on and as of the Closing;

 
 
(f)
the Priveco Documents, the Priveco Financial Statements and any other necessary
documents, each duly executed by Priveco, as required to give effect to the
Transaction;

 
 
(g)
copies of all agreements and arrangements required by Section 6.10 of this
Agreement.

 

 
- 27 -

--------------------------------------------------------------------------------


 
7.3                   Closing Deliveries of Pubco.  At Closing, Pubco will
deliver or cause to be delivered the following, fully executed and in the form
and substance reasonably satisfactory to Priveco:
 
 
(a)
copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Pubco evidencing approval of this Agreement and the
Transaction;

 
 
(b)
all certificates and other documents required by Section 5.2 of this Agreement;

 
 
(c)
a certificate of an officer of Pubco, dated as of Closing, certifying that:

 
 
(i)
each covenant and obligation of Pubco has been complied with; and

 
 
(ii)
each representation, warranty and covenant of Pubco is true and correct at the
Closing as if made on and as of the Closing; and

 
 
(d)
the Pubco Documents and any other necessary documents, each duly executed by
Pubco, as required to give effect to the Transaction.

 
7.4                   Additional Closing Delivery of Pubco.  At Closing, Pubco
will deliver or cause to be delivered the share certificates representing the
Pubco Securities.
 
8.
TERMINATION

 
8.1                   Termination.  This Agreement may be terminated at any time
prior to the Closing Date contemplated hereby by:
 
 
(a)
mutual agreement of Pubco and Priveco;

 
 
(b)
Pubco, if there has been a material breach by Priveco or any of the Selling
Shareholders of any material representation, warranty, covenant or agreement set
forth in this Agreement on the part of Priveco or the Selling Shareholders that
is not cured, to the reasonable satisfaction of Pubco, within ten business days
after notice of such breach is given by Pubco (except that no cure period will
be provided for a breach by Priveco or the Selling Shareholders that by its
nature cannot be cured);

 
 
(c)
Priveco, if there has been a material breach by Pubco of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of Pubco that is not cured by the breaching party, to the reasonable
satisfaction of Priveco, within ten business days after notice of such breach is
given by Priveco (except that no cure period will be provided for a breach by
Pubco that by its nature cannot be cured);

 
 
(d)
Pubco or Priveco, if the Transaction contemplated by this Agreement has not been
consummated prior to December 31, 2007, unless the parties hereto agree to
extend such date in writing; or

 

 
- 28 -

--------------------------------------------------------------------------------


 
 
(e)
Pubco or Priveco if any permanent injunction or other order of a governmental
entity of competent authority preventing the consummation of the Transaction
contemplated by this Agreement has become final and non-appealable.

 
8.2                   Effect of Termination.  In the event of the termination of
this Agreement as provided in Section 8.1, this Agreement will be of no further
force or effect, provided, however, that no termination of this Agreement will
relieve any party of liability for any breaches of this Agreement that are based
on a wrongful refusal or failure to perform any obligations.
 
9.
INDEMNIFICATION, REMEDIES, SURVIVAL

 
9.1                   Certain Definitions.  For the purposes of this Article 9,
the terms “Loss” and “Losses” mean any and all demands, claims, actions or
causes of action, assessments, losses, damages, Liabilities, costs, and
expenses, including without limitation, interest, penalties, fines and
reasonable attorneys, accountants and other professional fees and expenses, but
excluding any indirect, consequential or punitive damages suffered by Pubco or
Priveco including damages for lost profits or lost business opportunities.
 
9.2                   Agreement of Priveco to Indemnify. Priveco will indemnify,
defend, and hold harmless, to the full extent of the law, Pubco and its
shareholders from, against, and in respect of any and all Losses asserted
against, relating to, imposed upon, or incurred by Pubco and its shareholders by
reason of, resulting from, based upon or arising out of:
 
 
(a)
the breach by Priveco of any representation or warranty of Priveco contained in
or made pursuant to this Agreement, any Priveco Document or any certificate or
other instrument delivered pursuant to this Agreement; or

 
 
(b)
the breach or partial breach by Priveco of any covenant or agreement of Priveco
made in or pursuant to this Agreement, any Priveco Document or any certificate
or other instrument delivered pursuant to this Agreement.

 
9.3                   Agreement of the Selling Shareholders to Indemnify.  The
Selling Shareholders will indemnify, defend, and hold harmless, to the full
extent of the law, Pubco and its shareholders from, against, and in respect of
any and all Losses asserted against, relating to, imposed upon, or incurred by
Pubco and its shareholders by reason of, resulting from, based upon or arising
out of:
 
 
(a)
any breach by the Selling Shareholders of Section 2.2 of this Agreement; or

 
 
(b)
any misstatement, misrepresentation or breach of the representations and
warranties made by the Selling Shareholders contained in or made pursuant to the
Certificate executed by each Selling Shareholder or their nominee as part of the
share exchange procedure detailed in Section 2.3 of this Agreement.

 
9.4                   Agreement of Pubco to Indemnify.  Pubco will indemnify,
defend, and hold harmless, to the full extent of the law, Priveco and the
Selling Shareholders from, against, for, and in respect of any and all Losses
asserted against, relating to, imposed upon, or incurred by Priveco and the
Selling Shareholders by reason of, resulting from, based upon or arising out of:
 

 
- 29 -

--------------------------------------------------------------------------------


 
 
(a)
the breach by Pubco of any representation or warranty of Pubco contained in or
made pursuant to this Agreement, any Pubco Document or any certificate or other
instrument delivered pursuant to this Agreement; or

 
 
(b)
the breach or partial breach by Pubco of any covenant or agreement of Pubco made
in or pursuant to this Agreement, any Pubco Document or any certificate or other
instrument delivered pursuant to this Agreement.

 
10.
MISCELLANEOUS PROVISIONS

 
10.1                 Effectiveness of Representations; Survival.  Each party is
entitled to rely on the representations, warranties and agreements of each of
the other parties and all such representation, warranties and agreement will be
effective regardless of any investigation that any party has undertaken or
failed to undertake.  Unless otherwise stated in this Agreement, and except for
instances of fraud, the representations, warranties and agreements will survive
the Closing Date and continue in full force and effect until one (1) year after
the Closing Date.
 
10.2                 Further Assurances.  Each of the parties hereto will
co-operate with the others and execute and deliver to the other parties hereto
such other instruments and documents and take such other actions as may be
reasonably requested from time to time by any other party hereto as necessary to
carry out, evidence, and confirm the intended purposes of this Agreement.
 
10.3                 Amendment.  This Agreement may not be amended except by an
instrument in writing signed by each of the parties.
 
10.4                 Expenses.  Pubco will bear all costs incurred in connection
with the preparation, execution and performance of this Agreement and the
Transaction contemplated hereby, including all fees and expenses of agents,
representatives and accountants; provided that Pubco and Priveco will bear its
respective legal costs incurred in connection with the preparation, execution
and performance of this Agreement and the Transaction contemplated hereby.
 
10.5                 Entire Agreement.  This Agreement, the schedules attached
hereto and the other documents in connection with this transaction contain the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior arrangements and understandings, both written and oral,
expressed or implied, with respect thereto.  Any preceding correspondence or
offers are expressly superseded and terminated by this Agreement.
 
10.6                 Notices.  All notices and other communications required or
permitted under to this Agreement must be in writing and will be deemed given if
sent by personal delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other address for a party as will be specified by like
notice):
 

 
- 30 -

--------------------------------------------------------------------------------


 
If to Priveco or any of the Selling Shareholders:
 
PetroSouth Energy Corp. (BVI)
20333 State Highway 249, Suite 200-113
Houston, Texas 77070
 
Attention:                               Fred B. Zaziski
Telephone:                             281-378-1563
Facsimile:                               281-271-8600
 
If to Pubco
 
PetroSouth Energy Corp. (BVI)
20333 State Highway 249, Suite 200-113
Houston, Texas 77070

 
Attention:                               Fred B. Zaziski
Telephone:                             281-378-1563
Facsimile:                               281-271-8600
 
With a copy (which will not constitute notice) to:
 
Clark Wilson LLP, Barristers & Solicitors
Suite 800 – 885 West Georgia Street
Vancouver, British Columbia
Canada  V6C 3H1

 
Attention:                               Bill Macdonald
Telephone:                             (604) 687-5700
Facsimile:                               (604) 687-6314
 
All such notices and other communications will be deemed to have been received:
 
 
(a)
in the case of personal delivery, on the date of such delivery;

 
 
(b)
in the case of a fax, when the party sending such fax has received electronic
confirmation of its delivery;

 
 
(c)
in the case of delivery by internationally-recognized express courier, on the
business day following dispatch; and

 
 
(d)
in the case of mailing, on the fifth business day following mailing.

 
10.7                 Headings.  The headings contained in this Agreement are for
convenience purposes only and will not affect in any way the meaning or
interpretation of this Agreement.
 
10.8                 Benefits.  This Agreement is and will only be construed as
for the benefit of or enforceable by those persons party to this Agreement.
 

 
- 31 -

--------------------------------------------------------------------------------


 
10.9                 Assignment.  This Agreement may not be assigned (except by
operation of law) by any party without the consent of the other parties.
 
10.10               Governing Law.  This Agreement will be governed by and
construed in accordance with the laws of the Province of British Columbia
applicable to contracts made and to be performed therein.
 
10.11               Construction.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction will be applied against any party.
 
10.12               Gender.  All references to any party will be read with such
changes in number and gender as the context or reference requires.
 
10.13               Business Days.  If the last or appointed day for the taking
of any action required or the expiration of any rights granted herein shall be a
Saturday, Sunday or a legal holiday in the Province of British Columbia, then
such action may be taken or right may be exercised on the next succeeding day
which is not a Saturday, Sunday or such a legal holiday.
 
10.14               Counterparts.  This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.
 
10.15               Fax Execution.  This Agreement may be executed by delivery
of executed signature pages by fax and such fax execution will be effective for
all purposes.
 
10.16               Schedules and Exhibits.  The schedules and exhibits are
attached to this Agreement and incorporated herein.
 


 
[Signatures on following page]
 
 

 
- 32 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.
 
PETROSOUTH ENERGY CORP. (NEVADA)
 
Per:
/s/ Felipe Pimienta                                      

Authorized Signatory
Name: Felipe Pimienta
Title:  Chief Financial Officer
 
 
PETROSOUTH ENERGY CORP. (BVI)
 
Per:
/s/ Felipe Pimienta                                       

Authorized Signatory
Name: Felipe Pimienta
Title:  Chief Financial Officer
 


WITNESSED BY:
                                                                                                           
Name
                                                                                                           
Address
                                                                                                           
 
                                                                                                           
Occupation
)
)
)
)
)
)
)
)
)
)
                                                                                                           

 


WITNESSED BY:
                                                                                                           
Name
                                                                                                           
Address
                                                                                                           
 
                                                                                                           
Occupation
)
)
)
)
)
)
)
)
)
)
                                                                                                           

 
 
 
 
- 33 -

--------------------------------------------------------------------------------


 
WITNESSED BY:
                                                                                                           
Name
                                                                                                           
Address
                                                                                                           
 
                                                                                                           
Occupation
)
)
)
)
)
)
)
)
)
)
                                                                                                           

 


 


 


 


 


 


 


 


 
 
 
-34-


--------------------------------------------------------------------------------